Case 20-13247-elf                                                                                                                                                                                                Doc 16                                                                                                                   Filed 08/28/20 Entered 08/28/20 14:18:06                                                                                                        Desc Main
                                                                                                                                                                                                                                                                                                                                          Document      Page 1 of 1
     17-09646-0Mo ntgomery County 50-00-01159-00-6 Susan A. Owens Sou derton Area School D istrict2 63 Huns berger Lane,Lower SalfordPennsy lvania19438146,820L ower Salford Towns hipLower Salford Townsh ip17-09 646-117-096 46-217-0964 6-317-0964 6-417-09646-5Owens Ms. Susan A. Owen s263 Hu nsberger Lane263 Hunsberger Lane263 Hunsberger LaneHarley sville,,,,,,PA19438real estate taxes2,154.51 201603 47-16schoo l real estate taxesED




                                                                                                                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                               :      CHAPTER 13

Susan A. Owens                                                                                                                                                                                                                                                                                                                                                                                                                                       :
      Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                     :      CASE NO. 20-13247

                                                                                                                                                                                                                                                                                                                                                                                                                                                     :
                                                                                                                                              REQUEST FOR NOTICES AND SERVICE OF PAPERS
        PLEASE TAKE NOTICE, that the undersigned, as counsel for Souderton Area School
District, an interested party in the above-captioned bankruptcy case, hereby requests, pursuant to
U.S. Bankruptcy Court Rules 2002 and 9007, and 11 U.S.C. §§ 342 and 1109(b) of the U.S.
Bankruptcy Code, that all notices given or required to be given and all papers served or required
to be served in these proceedings be also given to and served upon:
                                                                                                                                               James R. Wood, Esquire
                                                                                                                                             Portnoff Law Associates, Ltd.
                                                                                                                                            2700 Horizon Drive, Suite 100
                                                                                                                                               King of Prussia, PA 19406
                                                                                                                              Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                              jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                    By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                         James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                         2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                         King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                         (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                         Attorney for Souderton Area School District
17-09646-0/RFN/kad
